Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 and 01/13/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-5 recite a system (i.e. machine), claim 6 recited a storage device (i.e. machine), and claim 7 recites a server (i.e. machine). Therefore claims 1-7 fall within one of the four statutory categories of invention.
Independent claim 1 discloses the selecting the storage device by the delivery company 10to be used by the delivery company to reserve the container; transmitting a request for reservation of the container; receiving the request, reserving the container and transmitting a 15notification indicating that the container is reserved; when receiving managing personal behavior or relationships or interactions between people, and commercial interactions). The claim limitations also correspond to mental processes (evaluation, observation, judgment, and opinion). 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: the server, a terminal to be used by a delivery company, a terminal to be used by a recipient of the package, a storage device, and displaying the information indicating the container is reserved on the terminal to be used by the recipient of the package. The storage device comprising a container amounts to linking the judicial exception to a particular field of use. The computer components (server, terminal, etc.) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-5 recite additional elements and limitations that are further directed to the abstract idea. Therefore, claims 2-5 are also rejected under 35 U.S.C. 101.
Independent claim 6 recites the limitation of receiving a request for reservation of the container, reserving the container, and transmitting a notification indicating that the container is reserved. The limitations correspond to certain methods of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, and commercial interactions). The claim limitations also correspond to mental processes (evaluation, observation, judgment, and opinion).
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a container, a controller, a communication interface, and a server. The container amounts to linking the judicial exception to a particular field of use. The computer components (server, controller, etc.) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 7 recites the limitation of receiving a notification indicating that the container is reserved, and transmitting information indicating that the container is reserved to the to be used by the recipient of the package. The limitations correspond to certain methods of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, and commercial interactions). The claim limitations also correspond to mental processes (evaluation, observation, judgment, and opinion).
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a storage device comprising a container, a controller, terminal, and a communication interface. The container amounts to linking the judicial exception to a particular field of use. The computer components (communication interface, controller, etc.) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara (2020/0342397).

Claim 6: A storage device comprising: 
a container; a controller; and 25a communication interface configured to communicate with a server; (Hara ’397 ¶0060 disclosing a housing device/housing box, control part that controls the housing device and a communication part for communicating with a managing server)
wherein when the controller receives a request for reservation of the container from the server, the controller is configured to reserve the container and transmit a notification indicating that the container is reserved to the server. (Hara ’397 ¶0293 disclosing the control part reservation registers the housing box of the corresponding received box number on the housing box DB  and also rewrites the reservation  from unreserved to in reservation (¶0294))

Claim 7: A server comprising: a controller; and a communication interface configured to communicate with a terminal to be used by a recipient of a package and a storage device comprising a 35container configured to store the package; (Hara ’397 ¶0060 disclosing a housing device/housing box, control part that controls the housing device and a communication part for communicating with a managing server; ¶0246 disclosing the housing device which notifies the user of the loading information and takes out the object addressed to/delivered to the user; ¶0056 disclosing a delivery locker that temporarily stores a delivery object (also referred to as a “housing box” in the reference))
wherein when the controller receives a notification, via the P0204580-US (48/50)- 49 - communication interface, indicating that the container is reserved, the controller is configured to transmit information, via the communication interface, indicating that the container is reserved to the terminal to be used by the recipient of the package. (Hara ’397 ¶0293 disclosing the control part reservation registers the housing box of the corresponding received box number on the housing box DB  and also rewrites the reservation  from unreserved to in reservation (¶0294); ¶0240 disclosing transmitting an indication that the delivery person has loaded a delivery object into the housing box; and ¶0246 disclosing the user being provided of this notification; ¶0346 disclosing the reservation box selection screen information with respect to the housing box whose reservation situation is “in reservation”; Fig. 3 and ¶0060, 14 discloses the display for displaying info))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (2020/0342397) in view of Pepper (2015/0254760).

Claim 1: A system comprising: 
a server; 5(Hara ’397 ¶0016 disclosing a management server for managing information in the housing boxes)
a terminal to be used by a delivery company; (Hara ’397 ¶0053 disclosing a delivery person terminal that is operated by the delivery person who actually carries out the delivery business on the delivery object)
a terminal to be used by a recipient of a package; (Hara ’397 ¶0246 disclosing the housing device which notifies the user of the loading information and takes out the object addressed to/delivered to the user)
and a storage device comprising a container configured to store the package; (Hara ’397 ¶0056 disclosing a delivery locker that temporarily stores a delivery object (also referred to as a “housing box” in the reference))
wherein when the storage device is selected, by the delivery company 10on the terminal to be used by the delivery company, to reserve the container, the terminal to be used by the delivery company is configured to transmit a request for reservation of the container to the server; (Hara ’397 ¶0291-0292 and Fig. 18 disclosing the delivery person selecting the housing box to be reserved and sending a request from the delivery person terminal to reserve the housing box)
wherein when the storage device receives the request from the server, the storage device is configured to reserve the container and transmit a 15notification indicating that the container is reserved to the server; Hara ’397 ¶0291-0292 and Fig. 18 disclosing the delivery person selecting the housing box to be reserved and sending a request from the delivery person terminal to reserve the housing box; the information is submitted to the managing server together with the box number of the selected housing so that the reservation of the corresponding housing box is requested)
wherein when the server receives the notification, the server is configured to transmit information indicating that the container is reserved to the terminal to be used by the recipient of the package; (Hara ’397 ¶0292 disclosing transmitting the delivery person ID and information of the selected box to be reserved to the managing sever so that the reservation of the corresponding housing device is requested; ¶0294 disclosing with respect to the housing box, the status is changed from “unreserved” to “in reservation”; ¶0240 disclosing transmitting an indication that the delivery person has loaded a delivery object into the housing box; and ¶0246 disclosing the user being provided of this notification)
and wherein when the terminal to be used by the recipient of the package 20receives the information indicating that the container is reserved from the server, the terminal to be used by the recipient of the package is configured to display the information indicating that the container is reserved on the terminal to be used by the recipient of the package. (Hara ’397 ¶0292 disclosing transmitting the delivery person ID and information of the selected box to be reserved to the managing sever so that the reservation of the corresponding housing device is requested; ¶0294 disclosing with respect to the housing box, the status is changed from “unreserved” to “in reservation”; ¶0240 disclosing transmitting an indication that the delivery person has loaded a delivery object into the housing box; and ¶0246 disclosing the user being provided of this notification; ¶0346 disclosing the reservation box selection screen information with respect to the housing box whose reservation situation is “in reservation”; Fig. 3 and ¶0060, 14 discloses the display for displaying info)
Regarding the limitation of displaying the information indicating the container is reserved on the terminal to be used by the package recipient, Hara ‘397 discloses transmitting an indication that the delivery person has loaded the object into the housing box, but it is unclear whether the display is on the terminal to be used by the recipient, which in Hara ‘397 is the storage device. Pepper discloses in Fig. 4 and ¶0038 a display indicating which locker compartment is reserved for the customer. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include displaying the information indicating that the container is reserved on the terminal to be used by the recipient of the package as taught by Pepper in the system of Hara ‘397, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 3: The system of claim 1, wherein the storage device is 30configured to cancel the reservation of the container when a predetermined time elapses after the container is reserved without the package being stored in the container and without the storage device receiving a request to cancel the reservation of the container from the server. (Hara ’397 ¶0381 disclosing that when the reservation cancel time has been reached, the device cancels the reservation of the housing box)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (2020/0342397) in view of Pepper (2015/0254760) further in view of Yamada (2005/0083176).

Claim 2: The system of claim 1, 
Hara ‘397 discloses that the reservation may be canceled after a predetermined time period, but does not explicitly disclose that the storage device is configured to cancel the reservation of the container when the storage device receives a request to cancel the reservation from the server. Yamada does:
wherein the storage device is configured to cancel the reservation of the container when the storage device receives a request to cancel the reservation from the server. (Yamada Fig. 6 and ¶0130 disclosing a reservation being canceled when the request to cancel is selected)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the storage device is configured to cancel the reservation of the container when the storage device receives a request to cancel the reservation from the server as taught by Yamada in the system of Hara ‘397 in view of Pepper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (2020/0342397) in view of Pepper (2015/0254760) further in view of Hara (2003/0222760).

Claim 4: The system of claim 1, wherein when the container is reserved, the terminal to be used by the P0204580-US (47/50)- 48 - recipient is configured to display information indicating that the container is reserved on the terminal to be used by the recipient of the package, to selectably display a method of receiving the package, (Hara ’397 ¶0292 disclosing transmitting the delivery person ID and information of the selected box to be reserved to the managing sever so that the reservation of the corresponding housing device is requested; ¶0294 disclosing with respect to the housing box, the status is changed from “unreserved” to “in reservation”; ¶0240 disclosing transmitting an indication that the delivery person has loaded a delivery object into the housing box; and ¶0246 disclosing the user being provided of this notification; ¶0346 disclosing the reservation box selection screen information with respect to the housing box whose reservation situation is “in reservation”; Fig. 3 and ¶0060, 14 discloses the display for displaying info)

Hara ‘397 discloses transmitting a storage device usage notification indicating the use of the storage device as the method of receiving the package when the delivery person selected the use of the storage, but does not explicitly state transmitting a storage device usage notification to the server indicating use of the storage 5device as the method of receiving the package when the recipient selects use of the storage device as the method of receiving the package. Hara ‘706 does:
and to transmit a storage device usage notification to the server indicating use of the storage 5device as the method of receiving the package when the recipient selects use of the storage device as the method of receiving the package; (Hara ‘760 ¶0032 (and Fig. 2) disclosing the customer selecting whether to have the purchased goods delivered via home delivery or pickup locker)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include transmitting a storage device usage notification to the server indicating use of the storage 5device as the method of receiving the package when the recipient selects use of the storage device as the method of receiving the package as taught by Hara ‘760 in the system of Hara ‘397 in view of Pepper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Hara ‘397, as modified above, discloses the following limitations:
wherein when the server receives the storage device usage notification, the server is configured to transmit storage device usage information, to the terminal to be used by the delivery company, indicating use of the storage 10device as the method of receiving the package; (Hara ’397 ¶0293 disclosing the control part reservation registers the housing box of the corresponding received box number on the housing box DB; ¶0340 discloses the indication of the use of the storage device as the method of receiving the package)
and wherein when the terminal to be used by the delivery company receives the storage device usage information from the server, the terminal to be used by the delivery company is configured to change a display on the terminal to be used by the delivery company based on the storage device usage 15information.(Hara ’397 ¶0294 disclosing with respect to the housing box, the status is changed from “unreserved” to “in reservation”; ¶0240 disclosing transmitting an indication that the delivery person has loaded a delivery object into the housing box; ¶0346 disclosing the reservation box selection screen information with respect to the housing box whose reservation situation is “in reservation”; Fig. 3 and ¶0060, 14 discloses the display for displaying info)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (2020/0342397) in view of Pepper (2015/0254760) further in view of Hara (2003/0222760) further in view of Yamada (2005/0083176).

Claim 5: The system of claim 4, 
Hara ‘397 discloses canceling  the reservation after a predetermine time period, but does not explicitly disclose canceling the reservation of the container when hand delivery of the package is selected as the method of receiving the package and hand 20delivery of the package is completed. Hara ‘760 does: 
wherein the storage device is configured to cancel the reservation of the container when hand delivery of the package is selected as the method of receiving the package and hand 20delivery of the package is completed. (Hara ‘760 Fig. 2 disclosing the customer making the selection for home delivery or pick up at delivery locker; and Fig. 3 giving the option to change the places of delivery)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include canceling the reservation of the container when hand delivery of the package is selected as the method of receiving the package and hand 20delivery of the package is completed as taught by Hara ‘760 in the system of Hara ‘397 in view of Pepper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding the limitation of the cancelation being due to hand delivery being selected as the method of delivery, the above combination does not explicitly disclose this, however, Yamada discloses in ¶0164 when the article-leaving person does not use the reserved delivery box due to reasons such as the delivery conditions are incorrect, the delivery person may cancel the reservation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the cancelation of the reservation container being due to hand delivery being selected as the method as taught by Yamada in the system of Hara ‘397 in view of Pepper further in view of Hara ‘760, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628